DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, filed 03/18/2021 have been fully considered and are persuasive.  Therefore the rejection of claims 1-5, 7-9 and 12-20 as being unpatentable over Takahashi along with the objection to claims 6 and 10-11 have been withdrawn in this present Office Action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims, 1-5, 7-9 and 12-20 were rejected as being obvious over Takahashi. In addition, claims 6 and 10-11 were objected to and indicated as including allowable subject matter. Presently, Applicant has provided a statement of common ownership under the exception provided in 35 USC 102(b)(2)(C) which removes Takahashi as applicable prior art. Applicant has demonstrated Takahashi applies as prior art under 35 USC 102(a)(2) and so the exception under 35 USC 102(b)(2)(C) applies to Takahashi. Therefore, the previously presented rejection of claims 1-5, 7-9 and 12-20 and the objection to claims 6 and 10-11 have been overcome and withdrawn. The prior art fails to provide other relevant disclosures which are properly applicable to the recitations of claims 1-5, 7-9 and 12-20 and teach and/or suggest the limitations of claims 1-5, 7-9 and 12-20 of the present application. Therefore, claims 1-20 of the present application are allowable. With no outstanding rejections and/or objections remaining all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899